Name: COMMISSION REGULATION (EC) No 1073/96 of 13 June 1996 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 No L 141 /40 EN Official Journal of the European Communities 14. 6. 96 COMMISSION REGULATION (EC) No 1073/96 of 13 June 1996 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products regarding the amounts of aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2537/95 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 696/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for the application of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira; Whereas Annex II to Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance (*), as last amended by Regulation (EC) No 852/96 (6), fixes the aid for milk products; Whereas Commission Regulation (EC) No 1070/96 of 13 June 1996 fixing the export refunds on milk and milk products f) fixes the refunds on those products; whereas Annex II to Regulation (EEC) No 2219/92 should be adapted to take account of those adjustments; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Annex II to amended Regulation (EEC) No 2219/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 14 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . (2) OJ No L 260, 31 . 10 . 1995, p. 10 . P) OJ No L 179, 1 . 7. 1992, p. 6 . ( «) OJ No L 238, 23 . 9. 1993, p. 24. M OJ No L 218, 1 . 8 . 1992, p. 75 . 6 OJ No L 115, 9. 5. 1996, p. 15 . f) See page 15 of this Official Journal . 14. 6 . 96 EN Official Journal of the European Communities No L 141 /41 ANNEX 'ANNEX II (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid 0 ) (2) (3) (4) (5) 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter ('): 0401 10  Of a fat content, by weight, not exceeding 1 % : 0401 10 10   In immediate packings of a net content not exceeding 2 litres 0401 10 10 000 C ) 4,748 0401 10 90   Other 0401 10 90 000 C ) 4,748 0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % : 0401 20 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight, not exceeding 1,5% 0401 20 11 100 C ) 4,748  Of a fat content, by weight, exceeding 1,5 % 0401 20 11 500 C ) 7,340 0401 20 19    Other:  Of a fat content, by weight, not exceeding 1,5 % 0401 20 19 100 C ) 4,748  Of a fat content, by weight, exceeding 1,5 % 0401 20 19 500 C ) 7,340   Exceeding 3 % : 0401 20 91    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight, not exceeding 4 % 0401 20 91 100 C ) 9,775  Of a fat content, by weight, exceeding 4 % 0401 20 91 500 C ) 11,39 0401 20 99    Other:  Of a fat content, by weight, not exceeding 4 % 0401 20 99 100 C ) 9,775  Of a fat content, by weight, exceeding 4 % 0401 20 99 500 (') 11,39 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 10 % 0401 30 11 100 C ) 14,62  Exceeding 10 % but not exceeding 17 % 0401 30 11 400 C ) 22,55  Exceeding 17 % 0401 30 11 700 C ) 33,87 0401 30 19    Other:  Of a fat content, by weight:  Not exceeding 10 % 0401 30 19 100 C ) 14,62  Exceeding 10 % but not exceeding 17 % 0401 30 19 400 C ) 22,55  Exceeding 17 % 0401 30 19 700 C ) 33,87   Exceeding 21 % but not exceeding 45 % : 0401 30 31    In immediate packings of a net content not exceeding 2 litres:  Of a fat content, by weight:  Not exceeding 35 % 0401 30 31 100 C ) 40,34  Exceeding 35 % but not exceeding 39 % 0401 30 31 400 C ) 63,00  Exceeding 39 % 0401 30 31 700 C ) 69,47 No L 141 /42 fENl Official Journal of the European Communities 14. 6 . 96 fin ECV/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (S) 0401 30 39    Other:  Of a fat content, by weight:  Not exceeding 35 % 0401 30 39 100 0 ) 40,34  Exceeding 35 % but not exceeding 39 % 0401 30 39 400 C ) 63,00  Exceeding 39 % 0401 30 39 700 C ) 69,47   Exceeding 45 % : 0401 30 91    In immediate packings of a net content not exceeding 2 litres :  Of a fat content, by weight:  Not exceeding 68 % 0401 30 91 100 C ) 79,18  Exceeding 68 % but not exceeding 80 % 0401 30 91 400 C ) 116,37  Exceeding 80 % 0401 30 91 700 C ) 135,80 0401 30 99    Other:  Of a fat content, by weight:  Not exceeding 68 % 0401 30 99 100 C ) 79,18  Exceeding 68 % but not exceeding 80 % 0401 30 99 400 C ) 116,37  Exceeding 80 % 0401 30 99 700 C ) 135,80 ex 0402 Skimmed-milk powder of a fat content, by weight, not exceeding 1,5 % 0402 10 11 000 040210 19 000 (2) 55,00 ex 0402 Whole milk powder of a fat content, by weight, not exceeding 27 % 0402 21 1 1 900 0402 21 19 900 0 98,05 ex 0405 Butter and other fats and oils derived from milk; dairy spreads: 0405 10  Butter:   Of a fat content, by weight, not exceeding 85 % :    Natural butter: 0405 10 11 _ _ _ _ In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 11 500 170,73       Of 82 % or more 0405 10 11 700 175,00 0405 10 19     Other: _____ Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 19 500 l 170,73  Of 82 % or more 0405 10 19 700 175,00 0405 10 30 Recombined butter:     In immediate packings of a net content not exceeding 1 kg:      Of a fat content by weight: ______ Of 80 % or more but less than 82 % 0405 10 30 100 170,73 ______ Of 82 % or more 0405 10 30 300 175,00     Other: \ Of a fat content by weight: I I       Of 80 % or more but less than 82 % 0405 10 30 500 l 170,73 Of 82 % or more 0405 10 30 700 I 175,00 14. 6 . 96 EN Official Journal of the European Communities No L 141 /43 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid ( 1 ) (2) (3) (4) (5) 0405 10 50    Whey butter _ _ _ _ In immediate packings of a net content not exceeding 1 kg: _____ Of a fat content by weight:       Of 80 % or more but less than 82 % 0405 10 50 100 170,73 Of 82 % or more 0405 10 50 300 175,00     Other: _____ Of a fat content by weight: ______ Of 80 % or more but less than 82% 0405 1050500 170,73 Of 82 % or more 0405 10 50 700 175,00 0405 1 0 90 Other 0405 1 0 90 000 181 ,40 ex 0405 20  Dairy spreads: 0405 20 90   Of a fat content by weight of more than 75 % but less than 80 %:    Of a fat content by weight:     Of more than 75 % but less than 78 % 0405 20 90 500 160,06 Of 78 % or more 0405 20 90 700 166,46 0405 90 - Other: 0405 90 1 0   Of a fat content by weight of 99,3 % or more and of a water content by weight not exceeding 0,5% : 0405 90 10 000 223,00 0405 90 90 Other 0405 90 90 000 175,00 ex 0406 Cheeses: 0406 90 23 Edam 0406 90 23 900 82,00 0406 90 25 Tilsit 0406 90 25 900 99,59 0406 90 76  Danbo, Fontal , Fontina, Fynbo, Havarti, Maribo, Sams0 04069076 100 81,52 0406 90 78 Gouda 0406 90 78 100 73,50        Other cheeses , of a water content, calculated by weight, of the non-fatty matter 0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio 0406 90 79 900 84,39 0406 90 81 Cantal , Cheshire, Wensleydale , Lancashire, Double Gloucester, Blarney, Colby, Monterey 0406 90 81 900 95,66 0406 90 86 ________ Exceeding 47 % but not exceeding 52 % :  Cheeses produced from whey 0406 90 86 1 00   Other:  Of a fat content, by weight, in the dry matter - Of less than 5 % 0406 90 86 200 (3) 62,50  Of 5% or more but less 19% 0406 90 86 300 (') 68,50  Of 19% or more but less than 39% 0406 90 86 400 (3) 77,50 - Of more than 39 % 0406 90 86 900 (3) 91,00 No L 141 /44 [1N1 Official Journal of the European Communities 14. 6. 96 (in ECU/100 kg weight, if no other indication) CN code Description of goods Product code Notes Amount ofaid d ) (2) (3) (4) (5) 0406 90 87 ________ Exceeding 52 % but not exceeding 62 % :  Cheeses produced from whey 0406 90 87 100   Other:  Of a fat content, by weight, in the dry matter:  Of less than 5 % 0406 90 87 200 O 62,50  Of 5 % or more but less than 19 % 0406 90 87 300 0 68,50  Of 19 % or more but less than 39 % 0406 90 87 400 0 77,50  Of more than 39 %:  Idiazabal, Manchego and Roncal , manufactured exclusively from sheep's milk 0406 90 87 951 (3) 113,50  Maasdam 0406 90 87 971 (3) 94,50  Manouri, of a fat content, by weight, of 30 % or more 0406 90 87 972 0 36,00  Other 0406 90 87 979 (3) 94,50 0406 90 88         Exceeding 62 % but not exceeding 72 % :  Cheeses produced from whey  Other: - Of a fat content, by weight in the dry matter:  Of less than 5 % and of a dry matter 0406 90 88 100  content, by weight, of 32 % or more 0406 90 88 200 (3) 62,50  Of 5 % or more but less than 19 % and of a dry matter content, by weight, of 32 % \ or more 0406 90 88 300 (3) 68,50 l  Other 0406 90 88 900  (') When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or casein and/or caseinates, no aid shall be granted . When completing customs formalities, the applicant shall state on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added to the product. (2) The weight of the added non-lactic matter and/or added whey and/or added lactose and/or added casein and/or added caseinates shall not be taken into account for the purpose of calculation of the fat content by weight. When the product falling within this subheading is a mixture containing added whey and/or added lactose and/or added casein and/or added caseinates, the whey and/or added casein and/or caseinates shall not be taken into account in the added calculation of the amount of aid. When completing customs formalities, the applicant shall state, on the declaration provided for this purpose, whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case :  the actual content by weight of whey and/or lactose and/or casein and/or caseinates added per 100 kilograms of finished product, and in particular,  the lactose content of the added whey. (3) In the case of cheeses presented in containers which also contain conserving liquid, in particular brine, the aid is granted on the net weight, the weight of the liquid being deducted.'